DISMISS; Opinion Filed March 31, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01162-CV

                                  JOHN SEAY, Appellant
                                          V.
                                TERESA ESPARZA, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-04385-E

                             MEMORANDUM OPINION
                          Before Justices Lang-Miers, Myers, and Lewis
                                    Opinion by Justice Myers
          The clerk’s record in this case is overdue. By letter dated December 13, 2013, we

informed appellant that the County Clerk had notified the Court that the clerk’s record had not

been filed because appellant had not paid for or made arrangements to pay for the clerk’s record.

We directed appellant to file written verification that he had paid for or made arrangements to

pay for the clerk’s record or that he had been found entitled to proceed without payment of costs.

We cautioned appellant that if it did not file the required documentation within ten days, we

might dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
     Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).



                                                 / Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE


131162F.U05




                                           –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN SEAY, Appellant                               On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
No. 05-13-01162-CV        V.                       Trial Court Cause No. CC-13-04385-E.
                                                   Opinion delivered by Justice Myers.
TERESA ESPARZA, Appellee                           Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee TERESA ESPARZA recover her costs of this appeal from
appellant JOHN SEAY.


Judgment entered this 31st day of March, 2014.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




                                             –3–